ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                 )
                                              )
Design Build, S.E.                            )      ASBCA Nos. 58635, 59048
                                              )
Under Contract No. W912QR-10-C-0047           )

APPEARANCE FOR THE APPELLANT:                        Jose L. Cabiya Morales, Esq.
                                                      Cabiya & Molero Law Offices, P.S.C.
                                                      San Juan, PR

APPEARANCES FOR THE GOVERNMENT:                      Thomas H. Gourlay, Jr., Esq.
                                                      Engineer Chief Trial Attorney
                                                     Jennifer M. Payton, Esq.
                                                      Engineer Trial Attorney
                                                      U.S. Army Engineer District, Louisville

                                ORDER OF DISMISSAL

     These appeals have been settled. By motion dated 3 March 2015, appellant has
moved to dismiss these appeals with prejudice. The motion is granted.

       WHEREFORE, ASBCA Nos. 58635, 59048 are hereby dismissed with prejudice.

       Dated: 9 March 2015

                                              '


                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 58635, 59048, Appeals of Design
Build, S.E., rendered in conformance with the Board's Charter.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals